—Order, Supreme Court, New York County (Herman Cahn, J.), entered February 17, 1993, which, inter alia, denied appellants’ motion to change venue from New York County to Saratoga County, unanimously affirmed, without costs.
Given that in two of the four actions before the court venue was chosen by appellant Leon Levy himself in New York County, where pretrial proceedings were conducted for more than six years before appellant, due to illness and age, sought to perpetuate his testimony and change venue to Saratoga County where he now lives, it was not an abuse of discretion for the IAS Court to deny the change of venue while permitting perpetuation of appellant’s testimony on a schedule geared to his medical treatment and arranging for the trial to *170commence almost immediately after the taking of his testimony. This result effectively eliminates many of appellant’s concerns about presenting his case without causing defendants undue prejudice. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Rubin, JJ.